Exhibit 10.1

EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 10, 2010
(the “Effective Date”) among OXFORD FINANCE CORPORATION, a Delaware corporation
with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314
(“Oxford”), as collateral agent (in such capacity, the “Collateral Agent”) and
as a Lender, the Lenders listed on Schedule 1.1 hereof or otherwise a party
hereto from time to time (each a “Lender” and collectively, the “Lenders”),
MEDICINOVA, INC., a Delaware corporation with offices located at 4350 La Jolla
Village Drive, Suite 950, San Diego, California 92122 (“Borrower”), and AVIGEN,
INC., a Delaware corporation (“Guarantor”), provides the terms on which Lenders
shall lend to Borrower and Borrower shall repay Lenders. The parties agree as
follows:

1     ACCOUNTING AND OTHER TERMS

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 14. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

2     LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of the Term Loan advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2 Term Loan.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, on the Effective Date to make term
loans to Borrower in the aggregate amount equal to Fifteen Million Dollars
($15,000,000.00) according to each Lender’s Term Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to individually
and collectively, as the “Term Loan”). After repayment, the Term Loan may not be
re-borrowed.

(b) Repayment. Borrower shall make monthly payments of interest only, in
arrears, on the Term Loan commencing on the first (1st) Payment Date following
the Funding Date of the Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including February 1, 2011. Commencing
on March 1, 2011, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive equal monthly payments of principal and
interest, in arrears, to each Lender, as calculated by Collateral Agent based
upon: (1) the amount of such Lender’s Term Loan, (2) the effective rate of
interest, as determined in Section 2.3(a), and (3) a repayment schedule equal to
thirty (30) months. All unpaid principal and accrued interest with respect to
the Term Loan is due and payable in full on the Maturity Date. The Term Loan may
only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

(c) Mandatory Prepayments. If the Term Loan is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loan plus
accrued interest thereon through the prepayment date, (ii) the Deferred Interest
Payment, (iii) the Prepayment Fee, plus (iv) all other sums, that shall have
become due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts.

(d) Permitted Prepayment of the Term Loan. Borrower shall have the option to
prepay all or a portion of the Term Loan advanced by the Lenders under this
Agreement (provided any partial prepayment shall be in a minimum principal
amount of $5,000,000 and $1,000,000 increments in excess thereof), provided
Borrower



--------------------------------------------------------------------------------

(i) provides written notice to Collateral Agent of its election to prepay the
Term Loan at least ten (10) days prior to such prepayment, and (ii) pays to the
Lenders on the date of such prepayment, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of (A) the
principal amount of the Term Loan being prepaid plus accrued interest thereon
through the prepayment date, (B) the Deferred Interest Payment in respect of the
principal amount of the Term Loan being prepaid, (C) the Prepayment Fee in
respect of the principal amount of the Term Loan being prepaid, plus (D) all
other sums, that shall have become due and payable, including Lenders’ Expenses,
if any, and interest at the Default Rate with respect to any past due amounts.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate (which rate
shall be fixed for the duration of the applicable Term Loan) equal to the Basic
Rate, determined by Collateral Agent on the Funding Date of the Term Loan, which
interest shall be payable monthly, in arrears, in accordance with Sections
2.2(b) and 2.3(e). Interest shall accrue on the Term Loan for the day on which
the Term Loan is made, and shall accrue on the Term Loan, or any portion
thereof, for the day on which the Term Loan or such portion is paid.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent.

(c) Deferred Interest Payment. Borrower shall pay to Collateral Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, a
deferred interest payment (the “Deferred Interest Payment”) equal to three
percent (3.00%) of the aggregate original principal amount of the Term Loan. The
Deferred Interest Payment is fully earned as of the Effective Date and shall be
due and payable on the earliest of (i) of June 30, 2011 or (ii) the prepayment
of the Term Loan pursuant to Sections 2.2(c) and 2.2(d).

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year
consisting of twelve (12) months of thirty (30) days.

(e) Debit of Accounts. Collateral Agent and each Lender may debit any of
Borrower’s deposit accounts, including the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes the Lenders
under the Loan Documents when due. These debits shall not constitute a set-off.

(f) Payments. Except as otherwise expressly provided herein, all loan payments
by Borrower hereunder shall be made to the respective Lender to which such
payments are owed, at such Lender’s office in immediately available funds on the
date specified herein. Unless otherwise provided, interest is payable monthly on
the Payment Date of each month. Payments of principal and/or interest received
after 12:00 noon Eastern time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4 Secured Promissory Notes. The Term Loan shall be evidenced by a Secured
Promissory Note in the form attached as Exhibit D hereto (each a “Secured
Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of the Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Term Loan set forth on such

 

2



--------------------------------------------------------------------------------

Lender’s Secured Promissory Note Record shall be prima facie evidence (absent
manifest error) of the principal amount thereof owing and unpaid to such Lender,
but the failure to record, or any error in so recording, any such amount on such
Lender’s Secured Promissory Note Record shall not limit or otherwise affect the
obligations of Borrower hereunder or under any Secured Promissory Note to make
payments of principal of or interest on any Secured Promissory Note when due.
Upon receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor provided that Lender delivers to Borrower an
indemnity agreement in a form reasonably satisfactory to Borrower in the case of
loss, theft or destruction.

2.5 Fees. Borrower shall pay to Collateral Agent:

(a) Facility Fee. A fully earned, non-refundable facility fee of One Hundred
Fifty Thousand Dollars ($150,000) to be shared between the Lenders pursuant to
their respective Commitment Percentages; the Lenders hereby acknowledge and
agree that Fifty Thousand Dollars ($50,000) of the facility fee was paid by
Borrower prior to the Effective Date and shall be credited to each Lender as of
the Effective Date;

(b) Deferred Interest. The Deferred Interest Payment, when due hereunder, to be
shared among the Lenders in accordance with their respective Pro Rata Shares;

(c) Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared among
the Lenders in accordance with their respective Pro Rata Shares; and

(d) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (and in the absence of any other
due date specified herein, such Lenders’ Expenses shall be due within five
(5) days of demand therefor).

3     CONDITIONS OF LOANS

3.1 Conditions Precedent. Each Lender’s obligation to make the Term Loan is
subject to the condition precedent that Collateral Agent shall consent to or
shall have received, in form and substance satisfactory to Collateral Agent,
such documents, and completion of such other matters, as Collateral Agent may
reasonably deem necessary or appropriate, including, without limitation:

(a) duly executed signatures to the Loan Documents;

(b) duly executed signatures to the Warrant;

(c) duly executed signatures to the Control Agreements;

(d) duly executed original Secured Promissory Notes in favor of each Lender
according to its Commitment Percentage;

(e) the Operating Documents of Borrower, Guarantor, the UK Subsidiary and the
Japanese Subsidiary, and good standing certificates of Borrower and Guarantor
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

(f) the Perfection Certificates for Borrower, Guarantor, the UK Subsidiary and
the Japanese Subsidiary;

(g) Secretary’s Certificate with completed Borrowing Resolutions for Borrower;

 

3



--------------------------------------------------------------------------------

(h) Secretary’s Certificate with completed Resolutions for Guarantor;

(i) Collateral Agent shall have received certified copies, dated as of a recent
date, of financing statement searches, as Collateral Agent shall request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been or, in connection with the initial Credit Extension, will be
terminated or released;

(j) a landlord’s consent executed in favor of Collateral Agent in respect of
Borrower’s leased locations;

(k) a bailee’s consent executed in favor of Collateral Agent in respect of each
of the properties at which Borrower’s property is located;

(l) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed signatures thereto;

(m) evidence satisfactory to Collateral Agent that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders;

(n) a copy of any Registration Rights Agreement or any other similar agreement
in respect of the capital stock of Borrower; and

(o) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

(p) timely receipt by Collateral Agent of an executed Payment/Advance Form in
the form of Exhibit B attached hereto;

(q) the representations and warranties in Section 5 hereof shall be true, in all
material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 hereof are true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(r) in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Collateral Agent.

Signature pages for the documents required to be delivered pursuant to clauses
(a) through (d), (f) through (h) and (j) and (k) above may be delivered to
Collateral Agent in electronic form at closing, provided that the originals
thereof are delivered to Collateral Agent within five (5) Business Days of
closing.

3.2 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent each
item required to be delivered to Collateral Agent under this Agreement as a
condition precedent to any Credit Extension. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Collateral Agent of any such item
shall not constitute a waiver by the Lenders of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in Collateral Agent’s sole discretion.

 

4



--------------------------------------------------------------------------------

4     CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower and Guarantor each hereby grants
Collateral Agent, for the ratable benefit of the Lenders, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. Borrower and
Guarantor each represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that are permitted by the terms of this agreement to have priority to Collateral
Agent’s Lien. If Borrower or Guarantor shall acquire a commercial tort claim (as
defined in the Code) in the United States, Borrower or Guarantor, as the case
may be, shall promptly notify Collateral Agent in a writing signed by Borrower
or Guarantor, as the case may be, of the general details thereof (and further
details as may be required by Collateral Agent) and grant to Collateral Agent,
for the ratable benefit of the Lenders, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Collateral
Agent.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations and at
such time as the Lenders’ obligation to make Credit Extensions has terminated,
Collateral Agent shall, at Borrower’s sole cost and expense, release its Liens
in the Collateral and all rights therein shall revert to Borrower or Guarantor,
as applicable.

In the event a licensee of Borrower requires delivery of a non-disturbance
agreement as a condition to such licensee entering into or maintaining a license
agreement with Borrower, Collateral Agent agrees to use good faith efforts to
reach agreement with the licensee on a form of agreement that is reasonably
acceptable to Collateral Agent.

4.2 Authorization to File Financing Statements. Each of Borrower and Guarantor
hereby authorizes Collateral Agent to file financing statements or take any
other action required to prefect Collateral Agent’s security interests in the
Collateral, without notice to Borrower or Guarantor, as applicable, with all
appropriate jurisdictions to perfect or protect Collateral Agent’s and each
Lender’s interest or rights hereunder, including a notice that any disposition
of the Collateral, except to the extent permitted by the terms of this
Agreement, by either Borrower, Guarantor, or any other Person, shall be deemed
to violate the rights of Collateral Agent and Lenders under the Code. Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Collateral Agent’s discretion, provided that such
financing statements shall note the assets excluded from Collateral Agent’s
security interest as specified on Exhibit A hereto.

5     REPRESENTATIONS AND WARRANTIES

Borrower and Guarantor represent and warrant to Collateral Agent and the Lenders
as follows at all times (unless expressly provided below) until the Obligations
have been paid in full and Lenders have no further obligation to extend credit
to Borrower:

5.1 Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries is duly existing and Borrower is in good standing (to the
extent the concept of “good standing” exists under applicable law) in its
jurisdiction of organization, and Borrower and each of its Subsidiaries is
qualified and licensed to do business and is in good standing (to the extent the
concept of “good standing” exists under applicable law) in any jurisdiction in
which the conduct of its business or its ownership of property requires that it
be qualified except where the failure to do so could not reasonably be expected
to have a material adverse effect on Borrower’s business. In connection with
this Agreement, Borrower and Guarantor have delivered to Collateral Agent a
completed perfection certificate signed by an officer of Borrower and Guarantor,
respectively (the “Perfection Certificates”). Borrower and Guarantor represent
and warrant that (a) Borrower’s/Guarantor’s exact legal name is that indicated
on the Perfection Certificates and on the signature page hereof;
(b) Borrower/Guarantor is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificates; (c) the Perfection
Certificates accurately set forth Borrower’s/Guarantor’s organizational
identification number or accurately states that Borrower/Guarantor has none;
(d) the Perfection Certificates accurately set forth

 

5



--------------------------------------------------------------------------------

Borrower’s/Guarantor’s principal place of business, or, if more than one, its
chief executive office as well as Borrower’s/Guarantor’s mailing address (if
different than its chief executive office); (e) Borrower/Guarantor (and each of
their respective predecessors) has not, in the past five (5) years, changed its
jurisdiction of organization, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificates pertaining to
Borrower/Guarantor and each of Borrower’s Subsidiaries is accurate and complete
in all material respects (it being understood and agreed that Borrower/Guarantor
may from time to time update certain information in the Perfection Certificates
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement). If Borrower, Guarantor or any Subsidiary is not
now a Registered Organization but later becomes one, Borrower shall promptly
notify Collateral Agent of such occurrence and provide Collateral Agent with
such Person’s organizational identification number within five (5) Business Days
of receiving such organizational identification number.

The execution, delivery and performance by Borrower and Guarantor of the Loan
Documents to which they are respectively a party have been duly authorized, and
do not (i) conflict with any of Borrower’s or Guarantor’s organizational
documents, including the Operating Documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower, Guarantor or any of their Subsidiaries or any of their property
or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except (a) such Governmental Approvals which have
already been obtained or which are in the process of being obtained and are in
full force and effect, (b) filings of initial financing statements in the
appropriate jurisdictions to perfect the security interest granted herein, and
(c) such as may be required under state ‘blue sky” laws) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower or any of its Subsidiaries or their
respective properties is bound. Neither Borrower nor Guarantor is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a material
adverse effect on Borrower’s business.

5.2 Collateral.

(a) Borrower and Guarantor have good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien or
any other security interest under the Loan Documents, free and clear of any and
all Liens except Permitted Liens, and, except for (i) the securities account in
which the Pledged ARS are held and (ii) the Trust and Escrow Accounts, neither
Borrower nor Guarantor has any Deposit Accounts, Securities Accounts, Commodity
Accounts or other investment accounts other than the Collateral Accounts or the
other investment accounts, if any, described in the Perfection Certificates
delivered to Collateral Agent in connection herewith with respect of which
Borrower or Guarantor has given Collateral Agent notice and taken such actions
as are necessary to give Collateral Agent a perfected security interest therein.
The Accounts are bona fide, existing obligations of the Account Debtors.

(b) On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse), except as disclosed in the Perfection
Certificates. None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificates on the
Effective Date or as permitted pursuant to Section 7.2. In the event that
Borrower, after the Effective Date, intends to store or otherwise deliver to a
bailee any portion of the Collateral having a value of Fifty Thousand Dollars
($50,000) or greater, then Borrower or Guarantor, as applicable, will first
receive the written consent of Collateral Agent and such bailee must execute and
deliver a bailee agreement in form and substance reasonably satisfactory to
Collateral Agent.

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

(d) Borrower and Guarantor are the sole owners of the Intellectual Property each
respectively purports to own, except for non-exclusive licenses granted to its
customers in the ordinary course of business. Each of Borrower’s and Guarantor’s
Patents is valid and enforceable and no part of Borrower’s or Guarantor’s
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and to the best of Borrower’s and Guarantor’s knowledge, no claim has been
made that the Intellectual Property or any practice by Borrower or Guarantor
violates the rights of any third party except to the extent such claim could not
reasonably be expected to

 

6



--------------------------------------------------------------------------------

have a material adverse effect on Borrower’s or Guarantor’s business. Except as
noted on the Perfection Certificates, neither Borrower nor Guarantor is a party
to, nor is bound by, any material license or other agreement with respect to
which Borrower or Guarantor is the licensee that (i) prohibits or otherwise
restricts Borrower or Guarantor from granting a security interest in Borrower’s
or Guarantor’s interest in such license or agreement or any other property, or
(ii) for which a default under or termination of could interfere with Collateral
Agent’s right to sell any Collateral. Borrower and Guarantor shall provide
written notice to Collateral Agent within ten (10) days of entering or becoming
bound by any such license or agreement (other than over-the-counter software
that is commercially available to the public). Borrower and Guarantor shall take
such steps as Collateral Agent requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for (i) all such licenses or
agreements to be deemed “Collateral” and for Collateral Agent to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future, and (ii) Collateral Agent shall have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s rights and remedies under this Agreement and the other Loan
Documents.

5.3 Litigation. Except as disclosed in the Perfection Certificates, there are no
actions, suits, investigations, or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower,
Guarantor or any of their respective Subsidiaries involving more than Two
Hundred Fifty Thousand Dollars ($250,000.00).

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower and its Subsidiaries delivered to
Collateral Agent fairly present, in all material respects the consolidated
financial condition of Borrower and its Subsidiaries and the consolidated
results of operations of Borrower and its Subsidiaries. There has not been any
material deterioration in the consolidated financial condition of Borrower or
its Subsidiaries since the date of the most recent financial statements
submitted to Collateral Agent.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature. The fair salable value of Guarantor’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; Guarantor is not
left with unreasonably small capital after the transactions in this Agreement;
and Guarantor is able to pay its debts (including trade debts) as they mature.

5.6 Regulatory Compliance. Borrower is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with applicable laws. Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.

None of Borrower, Guarantor or their respective Affiliates or any of their
respective agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement is (i) in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) is a Blocked Person. Neither Borrower, Guarantor nor, to the knowledge of
Borrower and Guarantor, any of their Affiliates or agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement, (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.

 

7



--------------------------------------------------------------------------------

5.7 Subsidiaries; Investments.. Neither Borrower nor Guarantor owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower and its
Subsidiaries have timely filed all required tax returns and reports, and
Borrower and its Subsidiaries have timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions owed by Borrower and its
Subsidiaries in all jurisdictions in which Borrower or its Subsidiaries are
subject to taxes, including the United States unless such taxes are being
contested in accordance with the following sentence. Borrower and its
Subsidiaries may defer payment of any contested taxes, provided that Borrower or
Guarantor or such Subsidiary (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent in writing of the commencement of, and
any material development in, any proceedings, and (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower and Guarantor are unaware of any claims or
adjustments proposed for any of Borrower or its Subsidiaries prior tax years
which could result in additional taxes becoming due and payable by Borrower or
its Subsidiaries. Borrower and its Subsidiaries have paid all amounts necessary
to fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower and its Subsidiaries have not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower or its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

6     AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a material adverse effect on Borrower’s business or operations
in each case to the extent that the applicable jurisdiction recognizes the
concept of good standing. Borrower and Guarantor shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower and Guarantor of their obligations
under the Loan Documents and the grant of a security interest to Collateral
Agent for the ratable benefit of the Lenders, in all of the Collateral. Borrower
and Guarantor shall promptly provide copies to Collateral Agent of any material
Governmental Approvals obtained by Borrower or Guarantor.

 

8



--------------------------------------------------------------------------------

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Collateral Agent: (i) as soon as available, but no later than
forty-five (45) days after the last day of each calendar quarter, a company
prepared consolidated and consolidating balance sheet and income statement
covering the consolidated operations of Borrower and its Subsidiaries for such
month certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent; (ii) as soon as available, but no later than one hundred
twenty (120) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from the
Auditor; (iii) as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than sixty (60) days after the last day of Borrower’s
fiscal year, Borrower’s financial projections for current fiscal year as
approved by Borrower’s Board of Directors; (iv) within five (5) days of
delivery, copies of all statements, reports and notices made available to all of
Borrower’s security holders or to any holders of Subordinated Debt; (v) Borrower
shall provide each Lender with, as soon as available, but no later than five
(5) days after filing with the Securities Exchange Commission, Borrower’s
Reports on Form 10-K, 10-Q, and 8-K; (vi) prompt notice of (A) any material
change in the composition of the Intellectual Property, (B) quarterly notice of
the registration of any copyright, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark, and (C) prompt notice of
Borrower’s knowledge of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property; and
(vii) budgets, sales projections, operating plans and other financial
information reasonably requested by Collateral Agent.

Borrower’s Reports on Form 10-K, 10-Q, and 8-K required to be delivered pursuant
hereto shall be deemed to have been delivered on the date on which Borrower
posts such report or provides a link thereto on Borrower’s or another website
(including www.sec.gov) on the Internet.

(b) Within thirty (30) days after the last day of each month, deliver to
Collateral Agent, a duly completed Compliance Certificate signed by a
Responsible Officer.

(c) Allow Collateral Agent and Lenders to audit Borrower’s and Guarantor’s
Collateral at Borrower’s expense (not to exceed $850.00 per day, including
out-of-pocket expenses), during regular business hours upon reasonable prior
notice (except while an Event of Default has occurred and is continuing). Such
audits shall be conducted no more often than once every twelve months unless an
Event of Default has occurred and is continuing.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower, Guarantor
and their Account Debtors shall follow Borrower’s or Guarantor’s customary
practices as they exist at the Effective Date. Borrower and Guarantor must
promptly notify Collateral Agent of all returns, recoveries, disputes and claims
that involve more than One Hundred Thousand Dollars ($100,000) in the aggregate
in any calendar year.

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower and its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Collateral Agent, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Collateral
Agent. All property policies shall have a lender’s loss payable endorsement
showing Collateral Agent as lender loss payee and waive subrogation against
Collateral Agent, and all liability policies shall show, or have endorsements
showing, Collateral Agent, as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Collateral Agent at least thirty (30) days notice before
canceling, amending or declining to renew its policy. At Collateral Agent’s
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy shall, at Collateral Agent’s
option, be payable to Collateral Agent on behalf of the Lenders on account of
the Obligations. Notwithstanding the foregoing, (a) so long as no Event of
Default has occurred and is continuing, Borrower shall have the

 

9



--------------------------------------------------------------------------------

option of applying the proceeds of any casualty policy up to $250,000 with
respect to any loss, but not exceeding $500,000, in the aggregate for all losses
under all casualty policies in any one year, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be deemed Collateral in which Collateral Agent has
been granted a first priority security interest, and (b) after the occurrence
and during the continuance of an Event of Default, all proceeds payable under
such casualty policy shall, at the option of Collateral Agent, be payable to
Collateral Agent, for the ratable benefit of the Lenders, on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Collateral Agent, Collateral Agent may make all or part of
such payment or obtain such insurance policies required in this Section 6.5, and
take any action under the policies Collateral Agent deems prudent.

6.6 Operating Accounts.

(a) As of the Effective Date, Borrower and Guarantor shall maintain all of their
and all of their Subsidiaries’ primary United States operating and other deposit
accounts and securities accounts in the United States in accounts which are
subject to a Control Agreement in favor of Collateral Agent or otherwise subject
to a first priority perfected Lien under applicable law in favor of Collateral
Agent (other than (i) the securities account in which the Pledged ARS are held,
provided that the assets maintained in such securities account consist solely of
the Pledged ARS, (ii) account # 2879372 at UBS (but only for so long as the
Pledged ARS are pledged pursuant to the ARS Credit Facility) and (iii) the Trust
and Escrow Accounts).

(b) Borrower shall provide Collateral Agent five (5) days’ prior written notice
before establishing any Collateral Account in the United States at or with any
bank or financial institution not referred to in paragraph (a) of this
Section 6.6. In addition, for each Collateral Account that Borrower or Guarantor
at any time maintains in the United States, Borrower shall cause the applicable
bank or financial institution at or with which such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Collateral Agent’s
Lien in such Collateral Account in accordance with the terms hereunder, which
Control Agreement may not be terminated without prior written consent of
Collateral Agent. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Collateral Agent by Borrower or Guarantor as such.

6.7 Protection of Intellectual Property Rights. Borrower and Guarantor each
shall: (a) take commercially reasonable measures to protect, defend and maintain
the validity and enforceability of its Intellectual Property that is material to
Borrower’s business; (b) promptly advise Collateral Agent in writing of material
infringement by a third party of its Intellectual Property; and (c) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s written consent.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent, without
expense to Collateral Agent, Borrower and its officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent may reasonably deem them
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Collateral Agent with respect to any Collateral or relating to
Borrower.

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower, Guarantor or any of their Subsidiaries
which could reasonably be expected to result in damages or costs to Borrower,
Guarantor or any of their Subsidiaries of Two Hundred Fifty Thousand Dollars
($250,000) or more or which could reasonably be expected to have a material
adverse effect with respect to Borrower’s business. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Collateral Agent of such occurrence, which such notice
shall include a reasonably detailed description of such Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

 

10



--------------------------------------------------------------------------------

6.10 Exercise of ARS Rights and Repayment of ARS Credit Facility. On or before
July 31, 2010, (i) Borrower shall exercise its “put” rights under the ARS
Rights, (ii) UBS AG shall repurchase from Borrower the Pledged ARS at a purchase
price equal to the par amount of such Pledged ARS plus interest, and
(iii) Borrower shall repay in full all of Borrower’s Indebtedness under the ARS
Credit Facility. Borrower shall not amend the ARS Credit Facility without the
prior written consent of Collateral Agent.

6.11 Existing Subsidiaries. The UK Subsidiary and the Japanese Subsidiary, will
not, as of the Effective Date, be required by Lenders to provide a guaranty of
the Borrower’s obligations under the Loan Documents. In the event, however, that
either the UK Subsidiary or the Japanese Subsidiary at any time has aggregate
total assets in excess of $500,000, Borrower shall cause the applicable entity
to provide to Collateral Agent (1) a 100% guaranty of the Borrower’s obligations
under the Loan Documents, (2) if requested by Collateral Agent, such appropriate
security agreements, financing statements and/or control agreements, all in form
and substance reasonably satisfactory to Collateral Agent sufficient to grant
Collateral Agent a first priority Lien (subject to Permitted Liens) in and to
the assets of such entity, and (3) all other documentation in form and substance
satisfactory to Collateral Agent, including one or more opinions of counsel
satisfactory to Collateral Agent, which in Collateral Agent’s opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Borrower shall not permit the UK Subsidiary or
the Japanese Subsidiary to incur any Indebtedness (other than ordinary course
trade debt) or to subject their respective assets to any lien (other than liens
in favor of Collateral Agent). Borrower may make additional Investments after
the Effective Date (i) in the UK Subsidiary in an amount not to exceed $10,000
per year and (ii) in the Japanese Subsidiary in an amount not to exceed
$1,500,000 per year.

6.12 Conditions Subsequent. On or before March 31, 2011, Borrower shall have
either:

(a) entered into a collaboration, joint venture or partnership with a
non-Affiliate providing for up-front cash proceeds to Borrower (received by
Borrower on or before March 31, 2011) of not less than $15,000,000 from either
or a combination of an upfront payment(s) or proceeds from the sale or
conversion of securities issued by Borrower or any Affiliate of Borrower in
connection therewith; or

(b) received Positive Phase IIB data on MN-221 (as defined in a completed
partnership or joint venture agreement relating to MN-221) or had a positive
end-of-phase II meeting with the FDA and obtained the approval of Borrower’s
board of directors to proceed to Phase III with MN-221.

6.13 Creation/Acquisition of Subsidiaries. In the event Borrower, Guarantor or
any Subsidiary creates or acquires any Subsidiary, Borrower, Guarantor and such
Subsidiary shall promptly notify Collateral Agent of the creation or acquisition
of such new Subsidiary and take all such action as may be reasonably required by
Collateral Agent to cause each such domestic Subsidiary to become a co-Borrower
hereunder or to guarantee the Obligations of Borrower under the Loan Documents
and, in each case, grant a continuing pledge and security interest in and to the
assets of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower and/or Guarantor shall grant and pledge to Collateral Agent, for the
ratable benefit of the Lenders, a perfected security interest in the stock,
units or other evidence of ownership of each Subsidiary; provided, in the case
of a Foreign Subsidiary, such pledge shall not exceed sixty-five percent
(65%) of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower or Guarantor of the Foreign Subsidiary
which shares entitle the holder thereof to vote for directors or any other
matter.

6.14 Further Assurances.

(a) Execute any further instruments and take further action as Collateral Agent
reasonably requests to perfect or continue Collateral Agent’s Lien in the
Collateral or to effect the purposes of this Agreement.

(b) Deliver to Collateral Agent, within five (5) days after the same are sent or
received, copies of all material correspondence, reports, documents and other
filings with any Governmental Authority that could reasonably be expected to
have a material adverse effect on any of the Governmental Approvals material to
Borrower’s business or otherwise on the operations of Borrower or any of its
Subsidiaries.

 

11



--------------------------------------------------------------------------------

7     NEGATIVE COVENANTS

Neither Borrower nor Guarantor shall do any of the following without the prior
written consent of the Required Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; and
(c) in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses for the use of the property of Borrower, Guarantor or
their Subsidiaries in the ordinary course of business in connection with joint
ventures and corporate collaborations, (e) exclusive licenses which (i) are
approved by Borrower’s Board of Directors, (ii) will not increase the projected
net losses associated with Borrower’s Cash Burn (after giving pro forma effect
for such transaction), and (iii) with respect to which, Borrower receives
adequate consideration in a form consistent with industry practice (such as
rights to royalty payments, upfront or milestone payments or distribution
rights) or (f) Transfers of the Parkinson’s Product Candidate (as defined in the
CPR Agreement) pursuant to a Parkinson’s Product Sale (as defined in the CPR
Agreement).

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be actively engaged in the management of Borrower unless a
replacement for such Key Person is approved by the Borrower’s Board of Directors
within ninety (90) days, or (ii) permit or suffer any Change in Control. Neither
Borrower nor Guarantor shall, without at least ten (10) days prior written
notice to Collateral Agent: (A) add any new offices or business locations,
including warehouses (unless such new offices or business locations contain less
than Fifty Thousand Dollars ($50,000) in Borrower’s or Guarantor’s assets or
property), (B) change its jurisdiction of organization, (C) change its
organizational structure or type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person, except for Permitted
Acquisitions. A Subsidiary may merge or consolidate into another Subsidiary
(provided such surviving Subsidiary is a “co-Borrower” hereunder or has provided
a secured guaranty of Borrower’s Obligations hereunder) or into Borrower
provided Borrower is the surviving legal entity, and as long as no Event of
Default is occurring prior thereto or arises as a result therefrom.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this agreement to have priority to Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower, Guarantor or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s, Guarantor’s or any Subsidiary’s Intellectual
Property, except as is otherwise permitted in Section 7.1 hereof and the
definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment or redeem,
retire or purchase any capital stock (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements,
stockholder rights plans, director or consultant stock option plans, or similar
plans) or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

12



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.

7.10 Compliance. Become required to register as an “investment company” under
the Investment Company Act of 1940, as amended, or undertake as one of its
important activities extending credit to purchase or carry margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System), or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan,
if any, which could reasonably be expected to result in any liability of
Borrower or Guarantor, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

7.11 Compliance with Anti-Terrorism Laws. Collateral Agent hereby notifies
Borrower and Guarantor that pursuant to the requirements of Anti-Terrorism Laws,
and Collateral Agent’s policies and practices, Collateral Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and Guarantor and their principals, which information includes the name
and address of Borrower and Guarantor and their principals and such other
information that will allow Collateral Agent to identify such party in
accordance with Anti-Terrorism Laws. Neither Borrower nor Guarantor will, nor
will Borrower or Guarantor permit any Subsidiary or Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower and Guarantor shall
immediately notify Collateral Agent if Borrower or Guarantor has knowledge that
Borrower, Guarantor or any Subsidiary or Affiliate is listed on the OFAC Lists
or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Neither Borrower nor Guarantor will, nor
will Borrower or Guarantor permit any Subsidiary or Affiliate to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

7.12 Trust and Escrow Accounts. Make any deposit or other Investment in the
Trust and Escrow Accounts on or after the Effective Date, other than
(i) reinvestment of investment income received in respect of amounts on deposit
in the Trust and Escrow Accounts, (ii) transfers from one Trust and Escrow
Account to another Trust and Escrow Account, and (iii) deposits of proceeds of
Additional Assets (as defined in the Escrow Agreement) to the extent required by
Section 3(b) of the Escrow Agreement.

7.13 UBS Account. Permit the amount on deposit in account # 2879372 at UBS at
any time to exceed $100,000.

 

13



--------------------------------------------------------------------------------

8     EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower or Guarantor fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.12 or 6.13 or violates
any covenant in Section 7; or

(b) Borrower, Guarantor or any of their Subsidiaries fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within twenty (20) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the twenty
(20) day period or cannot after diligent attempts by Borrower be cured within
such twenty (20) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period). Grace periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in subsection
(a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or Guarantor or of any entity under control of Borrower or
Guarantor (including a Subsidiary) on deposit with any Lender or any Lender’s
Affiliate or any bank or other institution at which Borrower or Guarantor
maintains a Collateral Account, or (ii) a notice of lien, levy, or assessment is
filed against any of Borrower’s or Guarantor’s assets by any government agency,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; and

(b)(i) any material portion of Borrower’s or Guarantor’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or
(ii) any court order enjoins, restrains, or prevents Borrower or Guarantor from
conducting any material part of its business;

8.5 Insolvency (a) Borrower or Guarantor is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower or
Guarantor begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower or Guarantor and not dismissed or stayed within sixty
(60) days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could have a material adverse effect on Borrower’s business.

8.7 Judgments. Other than the settlement of the Avigen litigation described in
the Perfection Certificate, one or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least Two
Hundred Fifty Thousand Dollars ($250,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or Guarantor or any of their
Subsidiaries and shall remain unsatisfied, unvacated, or unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction, vacation, or stay of such judgment,
order or decree);

 

14



--------------------------------------------------------------------------------

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Collateral Agent and/or Lenders or
to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;

8.10 Governmental Approvals. Any material Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term;

8.11 Lien Priority. Except as permitted by Collateral Agent, any Lien created
hereunder or by any other Loan Document shall at any time fail to constitute a
valid and perfected Lien on any of the Collateral purported to be secured
thereby, subject to no prior or equal Lien, other than Permitted Liens; or

8.12 ARS Credit Facility. There is any default under the ARS Credit Facility or
Borrower’s obligations under the ARS Credit Facility become due and payable,
whether upon demand or otherwise, for any reason other than by means of the
exercise of the ARS rights described in Section 6.10 hereof.

9     RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Collateral Agent or the Lenders) or (iii) by notice to Borrower suspend or
terminate the obligations, if any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between Borrower and Collateral Agent and/or the Lenders (but if an Event of
Default described in Section 8.5 occurs all obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders shall be immediately terminated without any action by Collateral Agent
or the Lenders).

(b) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Section 9.1(a) above, upon the occurrence and during the continuance of
an Event of Default Collateral Agent shall have the right, at the written
direction of the Required Lenders, without notice or demand, to do any or all of
the following:

(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;

(ii) apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iii) commence and prosecute an Insolvency Proceeding or consent to the Borrower
commencing any Insolvency Proceeding.

 

15



--------------------------------------------------------------------------------

(c) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s rights under all licenses and all franchise agreements
inure to Collateral Agent for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive possession of Borrower’s Books;

(vi) appoint a receiver to cease, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower; and

(vii) Subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code (including disposal of the
Collateral pursuant to the terms thereof).

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower after reasonable demand to maintain or reinstate
adequate casualty insurance coverage, or which, in the judgment of Collateral
Agent, could reasonably be expected to result in a material diminution in value
of the Collateral.

9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer

 

16



--------------------------------------------------------------------------------

the Collateral into the name of Collateral Agent or a third party as the Code or
any applicable law permits. Borrower hereby appoints Collateral Agent as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Collateral Agent and the Lenders are
under no further obligation to make Credit Extensions hereunder. Collateral
Agent’s foregoing appointment as Borrower’s attorney in fact, and all of
Collateral Agent’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and Collateral
Agent’s and the Lenders’ obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the highest applicable rate, and secured by
the Collateral. Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter. No such payments by Collateral Agent are deemed an agreement to make
similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower of all or any part of
the Obligations, and, as between Borrower on the one hand and Collateral Agent
and Lenders on the other, Collateral Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Collateral Agent may deem advisable
notwithstanding any previous application by Collateral Agent, and (b) the
proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the Lenders Expenses; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of Borrower owing to Collateral
Agent or any Lender under the Loan Documents. Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category. Any reference in this Agreement to
an allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. Collateral Agent, or if
applicable, each Lender, shall promptly remit to the other Lenders such sums as
may be necessary to ensure the ratable repayment of each Lender’s portion of any
Term Loan and the ratable distribution of interest, fees and reimbursements paid
or made by Borrower. Notwithstanding the foregoing, a Lender receiving a
scheduled payment shall not be responsible for determining whether the other
Lenders also received their scheduled payment on such date; provided, however,
if it is later determined that a Lender received more than its ratable share of
scheduled payments made on any date or dates, then such Lender shall remit to
Collateral Agent or other Lenders such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Collateral Agent.
If any payment or distribution of any kind or character, whether in cash,
properties or securities, shall be received by a Lender in excess of its ratable
share, then the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for, and shall
be promptly paid over to, the other Lender for application to the payments of
amounts due on the other Lender’s claims. To the extent any payment for the
account of Borrower is required to be returned as a voidable transfer or
otherwise, the Lenders shall contribute to one another as is necessary to ensure
that such return of payment is on a pro rata basis. If any Lender shall obtain
possession of any Collateral, it shall hold such Collateral for itself and as
agent and bailee for Collateral Agent and other Lenders for purposes of
perfecting Collateral Agent’s security interest therein. Notwithstanding
anything to the contrary herein, any warrants issued to the Lenders by Borrower,
the stock issuable thereunder, any equity securities purchased by Lenders, any
amounts paid thereunder, any dividends, and any other rights in connection
therewith shall not be subject to the terms and conditions of this Agreement.
Nothing herein shall affect any Lender’s rights under any such warrants, stock,
or other equity securities to administer, manage, transfer, assign, or exercise
such warrants, stock, or other equity securities for its own account.

 

17



--------------------------------------------------------------------------------

9.5 Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, any applicable law, by law, or in
equity. Collateral Agent’s exercise of one right or remedy is not an election,
and Collateral Agent’s waiver of any Event of Default is not a continuing
waiver. Collateral Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent on which Borrower is liable.

10     NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Collateral Agent, Lender or Borrower may change its mailing or
electronic mail address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Section 10.

 

18



--------------------------------------------------------------------------------

 

If to Borrower/Guarantor:

   MediciNova, Inc./Avigen, Inc.      4350 La Jolla Village Drive, Suite 950  
   San Diego, CA 92122      Attn: Shintaro Asako      Fax: (858) 373-7000     
Email: Asako@medicinova.com   with a copy to:    Dechert LLP      1775 I Street,
N.W.      Washington, D.C 20006-2401      Attn: David E. Schulman      Fax:
(202) 261 3334      Email: David.schulman@dechert.com   If to Collateral Agent:
   Oxford Finance Corporation      133 North Fairfax Street      Alexandria,
Virginia 22314      Attention: General Counsel      Fax: (703) 519-5225   with a
copy to:    Riemer & Braunstein LLP      Three Center Plaza      Boston,
Massachusetts 02108      Attn: David A. Ephraim, Esquire      Fax: (617)
880-3456      Email: dephraim@riemerlaw.com

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

The Loan Documents shall be governed by the internal laws of the State of New
York without regard to principles of conflicts of law. Borrower, Lenders and
Collateral Agent each submit to the exclusive jurisdiction of the State and
Federal courts in the City of New York, Borough of Manhattan. NOTWITHSTANDING
THE FOREGOING, COLLATERAL AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH COLLATERAL AGENT AND LENDERS (IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE
COLLATERAL OR TO OTHERWISE ENFORCE COLLATERAL AGENT’S AND LENDERS’ RIGHTS
AGAINST BORROWER OR ITS PROPERTY. Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, first class, registered or certified mail
return receipt requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

19



--------------------------------------------------------------------------------

12     GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Collateral Agent’s prior
written consent (which may be granted or withheld in Collateral Agent’s
discretion, subject to Section 12.6). The Lenders have the right, without the
consent of or notice to Borrower, to sell, transfer, assign, negotiate, or grant
participation in all or any part of, or any interest in, the Lenders’
obligations, rights, and benefits under this Agreement and the other Loan
Documents provided, however, that any such sale, assignment, negotiation or
grant of a participation by any Lender (other than a sale or assignment to an
Eligible Assignee) of its obligations, rights, and benefits under this Agreement
and the other Loan Documents shall require the prior written consent of the
Required Lenders (such approved assignee, an “Approved Lender”). Borrower and
Collateral Agent shall be entitled to continue to deal solely and directly with
such Lender in connection with the interests so assigned until Collateral Agent
shall have received and accepted an effective Assignment Agreement executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee or Approved
Lender as Collateral Agent reasonably shall require.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Lenders’ Expenses
incurred, or paid by Indemnified Person from, following, or arising from
transactions between Collateral Agent, and/or the Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnitee) in connection with
any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Collateral Agent and the Lenders may, with
notice to Borrower, correct patent errors and fill in any blanks in this
Agreement and the other Loan Documents consistent with the agreement of the
parties.

12.6 Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower, Guarantor, Collateral Agent and the
Required Lenders provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

 

20



--------------------------------------------------------------------------------

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all or
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower or Guarantor of any of its rights and
obligations under any Loan Document or release Borrower or Guarantor of its
payment obligations under any Loan Document, except, in each case with respect
to this clause (F), pursuant to a merger or consolidation permitted pursuant to
this Agreement; (G) amend any of the provisions of Section 9.4 or amend any of
the definitions Pro Rata Share, Term Loan Commitment, Commitment Percentage or
that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder; (H) subordinate the Liens
granted in favor of Collateral Agent securing the Obligations; or (I) amend any
of the provisions of Section 12.10. It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F),
(G) and (H) of the preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

(b) Other than as expressly provided for in Section 12.6(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of the Borrower.

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall use

 

21



--------------------------------------------------------------------------------

commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent considers appropriate in exercising remedies under the
Loan Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.

12.10 Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13     COLLATERAL AGENT

13.1 Appointment and Authorization of Collateral Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Collateral Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, Collateral Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Collateral Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Collateral Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

13.2 Delegation of Duties. Collateral Agent may execute any of its duties under
this Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Collateral Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.

13.3 Liability of Collateral Agent. Except as otherwise provided herein, no
Collateral Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
Borrower or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Collateral Agent-Related

 

22



--------------------------------------------------------------------------------

Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower or any Affiliate thereof.

13.4 Reliance by Collateral Agent. Collateral Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by Collateral
Agent. Collateral Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of all Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of all Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.

13.5 Notice of Default. Collateral Agent shall not be deemed to have knowledge
or notice of the occurrence of any default and/or Event of Default, unless
Collateral Agent shall have received written notice from a Lender or Borrower,
describing such default or Event of Default. Collateral Agent will notify the
Lenders of its receipt of any such notice. Collateral Agent shall take such
action with respect to an Event of Default as may be directed in writing by the
Required Lenders in accordance with Article 9(a); provided, however, that while
an Event of Default has occurred and is continuing, Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as Collateral Agent shall deem advisable
or in the best interest of the Lenders, including without limitation,
satisfaction of other security interests, liens or encumbrances on the
Collateral not permitted under the Loan Documents, payment of taxes on behalf of
Borrower, payments to landlords, warehouseman, bailees and other persons in
possession of the Collateral and other actions to protect and safeguard the
Collateral, and actions with respect to insurance claims for casualty events
affecting Borrower and/or the Collateral.

13.6 Credit Decision; Disclosure of Information by Collateral Agent. Each Lender
acknowledges that no Collateral Agent-Related Person has made any representation
or warranty to it, and that no act by Collateral Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Collateral Agent-Related Person to any Lender
as to any matter, including whether Collateral Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
Collateral Agent that it has, independently and without reliance upon any
Collateral Agent-Related Person and based on such documents and information as
it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Collateral Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Collateral Agent herein,
Collateral Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any of its Affiliates which may come into the possession of any
Collateral Agent-Related Person.

13.7 Indemnification of Collateral Agent. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Collateral
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), and hold harmless
each Collateral Agent-Related Person from and against any and all Claims (which
shall not include legal expenses of Collateral Agent incurred in connection with
the closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any

 

23



--------------------------------------------------------------------------------

Collateral Agent-Related Person of any portion of such Indemnified Liabilities
to the extent determined in a judgment by a court of competent jurisdiction to
have resulted from such Collateral Agent-Related Person’s own gross negligence
or willful misconduct; provided, however, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 13.7. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Lenders’
Expenses incurred after the closing of the transactions contemplated by this
Agreement) incurred by Collateral Agent (in its capacity as Collateral Agent,
and not as a Lender) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Collateral Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 13.7 shall survive the payment in full
of the Obligations, the termination of this Agreement and the resignation of
Collateral Agent.

13.8 Collateral Agent in its Individual Capacity. With respect to its Credit
Extensions, Oxford shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Collateral Agent, and the terms “Lender” and “Lenders” include Oxford in its
individual capacity.

13.9 Successor Collateral Agent. Collateral Agent may resign as Collateral Agent
upon ten (10) days’ notice to the Lenders. If Collateral Agent resigns under
this Agreement, all Lenders shall appoint from among the Lenders (or the
affiliates thereof) a successor Collateral Agent for the Lenders, which
successor Collateral Agent shall (unless an Event of Default has occurred and is
continuing) be subject to the approval of Borrower (which approval shall not be
unreasonably withheld or delayed). If no successor Collateral Agent is appointed
prior to the effective date of the resignation of Collateral Agent, Collateral
Agent may appoint, after consulting with the Lenders, a successor Collateral
Agent from among the Lenders (or the affiliates thereof). Upon the acceptance of
its appointment as successor Collateral Agent hereunder, the Person acting as
such successor Collateral Agent shall succeed to all the rights, powers and
duties of the retiring Collateral Agent and the respective term “Collateral
Agent” means such successor Collateral Agent and the retiring Collateral Agent’s
appointment, powers and duties in such capacities shall be terminated without
any other further act or deed on its behalf. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article 13 and Sections 2.3(d) and 12.2 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement. If no successor Collateral Agent has accepted appointment as
Collateral Agent by the date ten (10) days following a retiring Collateral
Agent’s notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Collateral Agent hereunder until such time, if any, as the Lenders
appoint a successor agent as provided for above.

13.10 Collateral Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower,
Collateral Agent (irrespective of whether the principal of any Loan, shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Collateral Agent shall have made any demand on Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Collateral Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Collateral Agent and their respective agents and
counsel and all other amounts due the Lenders and Collateral Agent allowed in
such judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Collateral Agent and, in the event that
Collateral Agent shall consent to the making of such payments directly to the
Lenders, to pay to Collateral Agent any amount due for the reasonable

 

24



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of Collateral Agent and its
agents and counsel, and any other amounts due Collateral Agent under
Section 2.3(d). To the extent that Collateral Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.

13.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
Collateral Agent, at its option and in its discretion, to release any guarantor
and any Lien on any Collateral granted to or held by Collateral Agent under any
Loan Document (i) upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Term Loan Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, (ii) that is transferred or to be transferred as part of or
in connection with any Transfer permitted hereunder or under any other Loan
Document, or (iii) as approved in accordance with Section 12.6. Upon request by
Collateral Agent at any time, all Lenders will confirm in writing Collateral
Agent’s authority to release its interest in particular types or items of
Property, pursuant to this Section 13.11.

13.12 Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions and (iii) assist
Collateral Agent or the Lenders in the preparation of information relating to
the financial affairs of Borrower as any prospective participant or assignee of
a Term Loan Commitment or Term Loan reasonably may request. Subject to the
provisions of Section 12.9 Borrower authorizes each Lender to disclose to any
prospective participant or assignee of a Term Loan Commitment, any and all
information in such Lender’s possession concerning Borrower and its financial
affairs which has been delivered to such Lender by or on behalf of Borrower
pursuant to this Agreement, or which has been delivered to such Lender by or on
behalf of Borrower in connection with such Lender’s credit evaluation of
Borrower prior to entering into this Agreement.

14     DEFINITIONS

14.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

25



--------------------------------------------------------------------------------

“Approved Lender” has the meaning given it in Section 12.1.

“ARS Credit Facility” means the credit facility provided to Borrower by UBS Bank
USA pursuant to a Credit Line Agreement dated January 14, 2009 and which is
secured by a Lien on Borrower’s Pledged ARS.

“ARS Rights” means the right of Borrower to sell the Pledged ARS to UBS AG at a
purchase price equal to the par amount thereof plus interest during a two year
period commencing on June 30, 2010.

“Auditor” is an independent certified public accounting firm of Borrower
acceptable to Collateral Agent in its reasonable discretion.

“Basic Rate” means with respect to a Term Loan, the per annum rate of interest
(based on a year of 360 days) equal to the greater of (i) 12.75% and (ii) the
sum of (a) the three-month U.S. LIBOR rate reported in the Wall Street Journal
three (3) Business Days prior to the Funding Date of such Term Loan, plus
(b) 12.50%.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s and Guarantor’s books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
and/or Guarantor’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Collateral Agent approving the Loan Documents to which such Person is a party
and the transactions contemplated thereby, together with a certificate executed
by its secretary on behalf of such Person certifying that (a) such Person has
the authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as an exhibit to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Collateral Agent and the Lenders may conclusively rely on such
certificate regarding the authorized officers of such Person unless and until
such Person shall have delivered to Collateral Agent a further certificate
canceling or amending such prior certificate regarding the authorized officers
of such Person.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Burn” is equal to the sum of the forecasted monthly net income/losses of
the Borrower for each of the twenty-four (24) months following the date of
determination.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit issued
maturing no more than one (1) year after issue. For the avoidance of doubt, the
direct purchase by Borrower, Guarantor, or any of their Subsidiaries of any
Auction Rate Securities, or purchasing participations in, or entering

 

26



--------------------------------------------------------------------------------

into any type of swap or other derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of Auction Rate Security by
Borrower, Guarantor, or any of their Subsidiaries (other than the Pledged ARS
and the Auction Rate Securities listed on Schedule 1.2 hereto) shall be
conclusively determined by the Lenders as an ineligible Cash Equivalent, and any
such transaction shall expressly violate each other provision of this agreement
governing Permitted Investments. Notwithstanding the foregoing, Cash Equivalents
does not include and Borrower and its Subsidiaries are prohibited from
purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a Dutch auction and more commonly
referred to as an auction rate security. For the avoidance of doubt, nothing in
this Agreement shall require the Company to sell, transfer, convey or otherwise
dispose of any Auction Rate Securities listed on Schedule 1.2 and existing as of
the Effective Date.

Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing forty-nine percent (49%) or
more of the combined voting power of Borrower’s then outstanding securities; or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directions at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower and/or
Guarantor described on Exhibit A and any and all other properties, rights and
assets of Borrower and/or Guarantor granted by Borrower and/or Guarantor to
Collateral Agent for the ratable benefit of the Lenders or arising under the
Code or other applicable law, now, or in the future.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Agent” means, Oxford, not in its individual capacity, but solely in
its capacity as agent on behalf of and for the benefit of the Lenders.

“Collateral Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided, however, that no Collateral
Agent-Related Person shall be an Affiliate of Borrower or Guarantor.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

27



--------------------------------------------------------------------------------

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or Guarantor maintains a Deposit Account in the
United States or the securities intermediary or commodity intermediary at which
Borrower or Guarantor maintains a Securities Account or a Commodity Account in
the United States, Borrower or Guarantor, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“CPR Agreement” means the Contingent Payment Rights Agreement dated as of
December 18, 2009 by and among Borrower, Guarantor, and American Stock
Transfer & Trust Company, LLC), as in effect on the Effective Date.

“Credit Extension” is the Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deferred Interest Payment” is defined in Section 2.3(c) hereof.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
749004289, maintained with Bank of the West.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or

 

28



--------------------------------------------------------------------------------

(B) has total assets in excess of $5,000,000,000, and in each case of clauses
(i) through (iv), which, through its applicable lending office, is capable of
lending to Borrower without the imposition of any withholding or similar taxes;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or Guarantor, or any of Borrower’s or Guarantor’s Affiliates or
Subsidiaries. Notwithstanding the foregoing, in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Escrow Agreement” means the Escrow Agreement, dated as of December 18, 2009, by
and among Borrower, Andrew A. Sauter and American Stock Transfer & Trust
Company, LLC, as in effect on the Effective Date.

“Event of Default” is defined in Section 8.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means Avigen, Inc., a Delaware corporation and a wholly owned
Subsidiary of Borrower.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services (other than payroll obligations in the ordinary course of
business), such as reimbursement and other obligations for surety bonds and
letters of credit, (b) obligations evidenced by notes, bonds, debentures or
similar instruments, (c) capital lease obligations, and (d) Contingent
Obligations.

 

29



--------------------------------------------------------------------------------

“Indemnified Person” is defined in Section 12.2.

“Indenture” means the Indenture dated as of December 18, 2009 by and between
Borrower and American Stock Transfer & Trust Company, LLC, as in effect on the
Effective Date.

“Insolvency Proceeding” is any proceeding by or against Borrower, Guarantor
and/or any of their Subsidiaries under the United States Bankruptcy Code, or any
other bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief.

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of any Person connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Japanese Subsidiary” means MediciNova Japan, Inc., a company organized under
the laws of Japan and a wholly-owned subsidiary of Borrower.

“Key Person” means each of Borrower’s (i) President and Chief Executive Officer,
who is Yuichi Iwaki as of the Effective Date and (ii) Chief Financial Officer,
who is Shintaro Asako as of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred by Collateral Agent or the Lenders
in connection with the Loan Documents.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Warrant, the Pledge
Agreements, the Unconditional Guaranty, the Perfection Certificates, any
subordination agreements, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement with Borrower for the benefit of
Lenders and Collateral Agent in connection with this Agreement, all as amended,
restated, or otherwise modified.

 

30



--------------------------------------------------------------------------------

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) or prospects of Borrower or Guarantor; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Maturity Date” is August 1, 2013.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Prepayment Fee, the Deferred Interest Payment,
and other amounts Borrower owes the Lenders now or later, whether under this
Agreement, the Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent, and the
performance of Borrower’s duties under the Loan Documents.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State in the case of the Borrower, of such
Person’s jurisdiction of organization on a date that is no earlier than 30 days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws (including articles of association and memorandum, if any) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Payment Date” is the first day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquisition” means an acquisition by Borrower of capital stock or
property of any person which results in such stock or property being owned by
Borrower following the closing of such transaction, provided that: (a) Borrower
has provided the Lenders with no less than thirty (30) days notice prior to the
closing of such transaction, including without limitation, the name of the
Person or a summary description of the assets that Borrower is acquiring, the
total consideration for the transaction (broken out into line items for cash and
other property), the form of the transaction (asset purchase, stock purchase or
otherwise) and any other information reasonably requested by the Lenders;
(b) the Person being acquired operates in the pharmaceutical, biopharmaceutical,
or biotechnology industry; (c) the consideration paid by Borrower in any such
transaction is exclusively in the form of the capital stock of Borrower;
(d) before and after giving effect to the consummation of the transaction, no
Event of Default has occurred and is continuing or could not reasonably be
expected to result from such transaction; (e) the assets of the target company
in such acquisition are free and clear of all Liens that would not otherwise
constitute Permitted Liens hereunder at the time of the closing of such
transaction; (f) Borrower is the surviving corporation of any such transaction,
(g) Borrower delivers to the Lenders, within thirty (30) days of the closing of
any such transaction, any documents required by the Lenders in order for the
Lenders to obtain a first priority security interest in the assets acquired by
Borrower (including, without limitation, assets owned by a Subsidiary with
respect to which Borrower has acquired all or a portion of such entity’s stock)
subject only to

 

31



--------------------------------------------------------------------------------

Permitted Liens, (h) any Person acquired in any such transaction shall, within
thirty (30) days of the closing of any such transaction, become a co-borrower or
guarantor hereunder, (i) Borrower delivers to the Lenders, within thirty
(30) days of the closing of any such transaction, projections, in form and
substance reasonably acceptable to Lenders, projecting that such transaction
will not increase the projected net losses associated with Borrower’s Cash Burn
(after giving pro forma effect for such transaction), (j) Borrower’s board of
directors has approved the transaction, (k) in the event the transaction
involves the acquisition of capital stock of a Person, Borrower or one of its
Subsidiaries acquires a majority of the capital stock of such Person and
(l) after giving effect to the transaction there is no Change in Control.

“Permitted Indebtedness” is:

(a) Borrower’s and Guarantor’s Indebtedness to the Lenders and Collateral Agent
under this Agreement and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business, including, without limitation, clinical research organizations and
other comparable service providers;

(e) Indebtedness secured by liens specified in clause (c) of the definition of
“Permitted Liens”;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(g) Indebtedness of Borrower under the ARS Credit Facility provided that the
aggregate principal amount thereof does not exceed $15,900,000 at any time;

(h) Indebtedness representing the obligation of Borrower to pay deferred
consideration to the former shareholders of the Guarantor incurred by Borrower
in connection with the acquisition of the Guarantor by Borrower, which
obligations are secured in full in cash by amounts on deposit in the Trust and
Escrow Accounts; which Indebtedness shall in no event exceed the amount on
deposit in the Trust and Escrow Accounts as of the Effective Date;

(i) Indebtedness assumed by Borrower or issued or incurred by Borrower or a
Subsidiary of Borrower as part of a Permitted Acquisition (“Permitted
Acquisition Indebtedness”); provided that (a) the aggregate principal amount of
Permitted Acquisition Indebtedness issued, incurred, or assumed by Borrower
shall not exceed the sum of the cash and Cash Equivalents obtained by Borrower
in such Permitted Acquisition plus cash paid or contributed by Borrower to
secure the Permitted Acquisition Indebtedness in an aggregate amount not to
exceed $5,000,000 and (b) Borrower delivers to the Lenders, within thirty
(30) days of the closing of any such transaction, a Control Agreement or any
other documents required by the Lenders in order for the Lenders to obtain a
first priority security interest in such cash and Cash Equivalents acquired by
Borrower, subject only to the prior lien, if any, for the benefit of the holders
of the Permitted Acquisition Indebtedness; provided, however, that
notwithstanding the foregoing Borrower shall not be permitted to make any cash
payment or contribution in connection with Permitted Acquisitions (x) in excess
of $5,000,000 or (y) to the extent that after giving effect to such cash
payment, the Obligations would exceed Borrower’s cash and Cash Equivalents on
deposit in the Collateral Accounts specified in Section 6.6 hereof.

(j) issuance of convertible notes under the Indenture as a result of the receipt
of investment income in respect of amounts on deposit in the Trust Accounts or
as a result of the issuance of additional convertible notes in a sum equal to
the amount of cash and Cash Equivalents transferred from the Escrow Account to
the Trust Account;

 

32



--------------------------------------------------------------------------------

(k) other unsecured Indebtedness not otherwise permitted by Section 7.4 not
exceeding Fifty Thousand Dollars ($50,000) in the aggregate outstanding at any
time; and

(l) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) and (i) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or Guarantor, as the case may be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Investments in cash and Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower’s business;

(d) Investments consisting of Collateral Accounts of Borrower permitted by
Section 6.6 hereof;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(f) Investments in the Pledged ARS and the ARS Rights subject to the covenants
contained in Section 6.10 hereof;

(g) Investments by Borrower (A) in Guarantor, (B) in the UK Subsidiary and the
Japanese Subsidiary in accordance with Section 6.11 hereof, and (C) in any
Person acquired as part of a Permitted Acquisition

(h) Investments existing at the time that a Person becomes a Subsidiary of
Borrower or any of its Subsidiaries as part of a Permitted Acquisition, provided
that such Investments constitute “Permitted Investments” hereunder;

(i) other Investments not otherwise permitted by Section 7.7 not exceeding Fifty
Thousand Dollars ($50,000) in the aggregate outstanding at any time; and

(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of Borrower’s business; provided that this paragraph
(j) shall not apply to Investments of Borrower in any Subsidiary; and provided
that any Instrument(s) evidencing such Investments shall be delivered to
Collateral Agent for possession by Collateral Agent for the purpose of
perfecting Collateral Agent’s Lien in such Instrument(s).

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower or
Guarantor maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended , and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than One Hundred
Thousand Dollars ($100,000) in the aggregate principal amount outstanding at any
one time, or (ii) on existing Equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the Equipment;

 

33



--------------------------------------------------------------------------------

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Collateral Agent’s Lien
and the aggregate amount of such Liens does not any time exceed Fifty Thousand
Dollars ($50,000) at any one time;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent a security interest;

(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses
subject to Borrower’s compliance with Section 6.6(b) hereof;

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(i) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a material adverse effect on the business or condition
(financial or otherwise) of Borrower;

(j) licenses permitted by the terms of Section 7.1 hereof;

(k) Liens securing the ARS Credit Facility provided such Liens are confined to
the Pledged ARS and the proceeds thereof;

(l) Liens in favor of the former shareholders of the Guarantor provided such
liens attach only to the amounts on deposit in the Trust and Escrow Accounts and
secure only the obligations of Borrower to pay deferred consideration to the
former shareholders of the Guarantor in connection with the acquisition of the
Guarantor by Borrower;

(m) Liens existing at the time that a Person becomes a Subsidiary of Borrower or
any of its Subsidiaries as part of a Permitted Acquisition provided such Liens
constitute “Permitted Liens” hereunder;

(n) Liens securing Permitted Acquisition Indebtedness assumed by Borrower in a
Permitted Acquisition provided that (i) the aggregate principal amount of
Permitted Acquisition Indebtedness secured by such Liens shall not exceed
$100,000 in any Permitted Acquisition and (ii) any Permitted Acquisition
Indebtedness secured by such Liens shall be Indebtedness incurred for financing
particular Equipment and such Liens shall be confined to the Equipment financed
and the proceeds of such Equipment;

(o) Liens securing Permitted Acquisition Indebtedness incurred or issued by
Borrower in Permitted Acquisitions provided that (i) the aggregate principal
amount of Permitted Acquisition Indebtedness secured by Borrower shall not
exceed the sum of the cash and Cash Equivalents obtained by Borrower in
Permitted Acquisitions plus cash paid or contributed by Borrower in connection
with Permitted Acquisitions in an aggregate amount not to exceed $5,000,000 and
(ii) the assets encumbered to secure such Permitted Acquisition Indebtedness are
limited to cash collateral accounts containing amounts which do not exceed the
sum of the cash and Cash Equivalents obtained by Borrower in Permitted
Acquisitions plus cash paid or contributed by Borrower in connection with
Permitted Acquisitions in an aggregate amount not to exceed $5,000,000; and

 

34



--------------------------------------------------------------------------------

(p) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a), (c), and (n) and (o) above, but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreements” means (i) the Charge over Shares and Security Trust Deed
dated as of the Effective Date whereby Borrower pledges sixty-five percent
(65%) of the capital stock of the UK Subsidiary to the Collateral Agent, for the
benefit of Lenders and (ii) the Pledge Agreement dated as of the Effective Date
whereby Borrower pledges sixty-five percent (65%) of the capital stock of the
Japanese Subsidiary to the Collateral Agent, for the benefit of Lenders.

“Pledged ARS” are the auction rate securities owned by Borrower identified on
Schedule A hereto, which are pledged by Borrower to UBS Securities to secure the
ARS Credit Facility.

“Prepayment Fee” means with respect to the Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

  (i) for a prepayment made on or after the Effective Date through and including
the date which is twelve (12) months thereafter, three percent (3.0%) of the
principal amount of the Term Loan prepaid;

 

  (ii) for a prepayment made after the date which is twelve (12) months after
the Effective Date through and including the date which is twenty-four
(24) months after the Effective Date, two percent (2.0%) of the principal amount
of the Term Loan prepaid; and

 

  (iii) for a prepayment made on or after the date which is twenty-four
(24) months after the Effective Date and prior to the Maturity Date, one percent
(1.0%) of the principal amount of the Term Loan prepaid.

“Pro Rata Share” means, with respect to each Lender, a percentage (expressed as
a decimal, rounded to the ninth decimal place) determined by dividing the amount
of Term Loan held by such Lender by the aggregate amount of all outstanding Term
Loan.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in the Term Loan, Lenders holding one hundred
percent (100%) of the aggregate outstanding principal balance of the Term Loan,
or (ii) at any time from and after any Original Lender has assigned or
transferred any interest in its Term Loan, Lenders holding, sixty-six percent
(66%) or more of the aggregate outstanding principal balance of the Term Loan,
plus, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its respective Term Loan and (B) each
assignee of an Original Lender provided such assignee was assigned or
transferred and continues to hold 100% of the assigning Original Lender’s
interest in the Term Loan (in each case in respect of clauses (A) and (B) of
this clause (ii), whether or not such Lender is included within the Lenders
holding sixty-six percent (66%) of the Terms Loan); provided, however, that
notwithstanding the foregoing, for purposes of Section 9.1(b) hereof, “Required
Lenders” means (i) for so long as all Original Lenders retain 100% of their
interests in their respective

 

35



--------------------------------------------------------------------------------

Term Loan, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan Lenders holding, sixty-six percent (66%) or more of the aggregate
outstanding principal balance of the Term Loan, plus, in respect of this clause
(ii), each Original Lender that has not assigned or transferred any portion of
its respective Term Loan (in each case in respect of this clause (ii), whether
or not such Original Lender is included within the Lenders holding sixty-six
percent (66%) of the Term Loan). For purposes of this definition only, a Lender
shall be deemed to include itself, and any Lender that is an Affiliate or
Approved Fund of such Lender.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

“Secured Promissory Note” is defined in Section 2.4.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s or now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Collateral Agent and the Lenders entered into between
Collateral Agent, Borrower, and the other creditor), on terms reasonably
acceptable to Collateral Agent and the Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

“Term Loan” is defined in Section 2.2(a)(ii) hereof.

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Transfer” is defined in Section 7.1.

“Trust and Escrow Accounts” mean (i) the trust account (Account # 1009376645 at
Evergreen Institutional Treasury Money Market Fund #397) held by American Stock
Transfer & Trust Company, LLC as security for the obligations of Borrower under
the convertible secured notes issued as part of the consideration paid in
connection with Borrower’s acquisition of Guarantor, which account contained an
aggregate balance of approximately Twenty Seven Million Eight Hundred Thousand
Dollars ($27,800,000) as of the Effective Date (the “Trust Account”), (ii) the
escrow account (Account # 1009376641 at Evergreen Institutional Treasury Money
Market Fund #397) held by American Stock Transfer & Trust Company, LLC pursuant
to the Escrow Agreement, the proceeds of which are to be used to pay certain
deferred consideration to the former stockholders of the Guarantor, which
account contained an aggregate balance of approximately Six Hundred Thousand
Dollars ($600,000) as of the Effective Date (the “Escrow Account”) and (iii) the
escrow account (Account # 41 22001837 at Wells Fargo Bank, N.A) the proceeds of
which secure possible tenant exposure from Guarantor’s previous subtenants,
which account contained an aggregate balance of approximately Five Hundred
Thousand Dollars ($500,000) as of the Effective Date.

 

36



--------------------------------------------------------------------------------

“Unconditional Guaranty” means the Unconditional Guaranty entered into as of the
Effective Date by the Guarantor in favor of the Collateral Agent and the
Lenders.

“UK Subsidiary” means MediciNova (Europe) Limited, a company with limited
liability organized under the laws of England and Wales and a wholly-owned
subsidiary of Borrower.

“Warrant” is that certain Warrant to Purchase Stock dated as of the Effective
Date executed by Borrower in favor of each Lender.

[Signature Page to Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

MEDICINOVA, INC. a Delaware corporation By:  

/s/ Shintaro Asako

Name:  

Shintaro Asako

Title:  

CFO

GUARANTOR:

AVIGEN, INC.

a Delaware corporation

 

By:  

/s/ Shintaro Asako

Name:  

Shintaro Asako

Title:  

CEO and CFO

COLLATERAL AGENT AND LENDER:

OXFORD FINANCE CORPORATION, as Collateral

Agent and as a Lender

 

By:  

/s/ T.A. Lex

Name:  

T.A. Lex

Title:  

COO

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

Term Loan

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

Oxford Finance Corporation

  $15,000,000   100.00%

TOTAL

  $15,000,000   100.00%



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s and/or Guarantor’s right, title and
interest in and to the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and all Borrower’s Books relating to the foregoing,
and any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any of the
following, whether now owned or hereafter acquired except to the extent that it
is necessary under applicable law to have a security interest in any of the
following in order to have a perfected lien and security interest in and to the
“IP Proceeds” defined below: any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished; any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same; trademarks, trade names, service marks, mask works, rights of use of any
name or domain names and, to the extent permitted under applicable law, any
applications therefor, whether registered or not; and the goodwill of the
business of Borrower and/or Guarantor connected with and symbolized thereby,
know-how, operating manuals, trade secret rights, clinical and non-clinical
data, rights to unpatented inventions; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing (collectively, the “IP Proceeds”) or (ii) the Pledged ARS or
(iii) more than sixty-five percent (65%) of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower or
Guarantor of any Foreign Subsidiary which shares entitle the holder thereof to
vote for directors or any other matter or (iv) Borrower’s right to receive the
First Milestone Payment under the Assignment Agreement upon the occurrence of
the First Milestone Payment (as such terms are defined in the CPR Agreement), or
(v) the Trust and Escrow Accounts (provided that the Collateral shall include
any cash or other assets which are released from such Trust and Escrow Accounts
and delivered to Borrower).

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent, Borrower and Guarantor have agreed not to encumber any of its
Intellectual Property without Collateral Agent’s prior written consent.



--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment/Advance Request Form

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting
                                              of MEDICINOVA, INC., a Delaware
corporation (“Borrower”), does hereby certify to OXFORD FINANCE CORPORATION,
(“Oxford” and “Lender”), as collateral agent (the “Collateral Agent”) in
connection with that certain Loan and Security Agreement dated on or about the
date hereof by and between Borrower and Collateral Agent (the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:

1. The representations and warranties made by Borrower and Guarantor in
Section 5 of the Loan Agreement and in the other Loan Documents are true and
correct in all material respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower and Guarantor are in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied.

5. No Material Adverse Change has occurred.

6. The proceeds for the Term Loan shall be disbursed as follows:

 

Disbursement from Collateral Agent:

     

    Loan Amount

      $15,000,000

    Less:

     

    Lender’s Legal Fees

      ($                        )

    Balance of Facility Fee

   $                         N/A

Net Proceeds due from Collateral Agent:

   $                         



--------------------------------------------------------------------------------

The aggregate net proceeds of the Term Loan in the amount of
$                             shall be transferred to Borrower’s account as
follows:

 

Account Name:   

                              

   Bank Name:   

                              

   Bank Address:   

                              

     

 

   Account Number:   

                              

   ABA Number:   

 

  

Dated:                     , 2010

BORROWER:

MEDICINOVA, INC.

 

By

 

 

Name:

 

 

Title:

 

 

GUARANTOR:

AVIGEN, INC.

 

By

 

 

Name:

 

 

Title:

 

 

AS COLLATERAL AGENT AND AS A LENDER:

OXFORD FINANCE CORPORATION

 

By

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    OXFORD FINANCE CORPORATION, as Collateral Agent   
Date:                     

FROM:

   MEDICINOVA, INC.   

The undersigned authorized officer of MEDICINOVA, INC. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower, Guarantor, and Lender (the “Agreement”),

(i) Borrower and Guarantor are in complete compliance for the period ending
                         with all required covenants except as noted below and

(ii) All representations and warranties of Borrower and Guarantor stated in the
Agreement are true and correct as of the date hereof. Attached herewith are the
required documents, if any, supporting the above certification(s). The Officer
further certifies that any financial statements and audits, if applicable, are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes and other year-end adjustments.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    

Reporting Covenant

    

Requirement

       

Complies

1)    Financial statements      Quarterly within 45 days       Yes      No     
N/A 2)    Annual (CPA Audited) statements      Within 120 days after Fiscal Year
End       Yes      No      N/A 3)    Annual Financial Projections/Budget     
Annually and when revised       Yes      No      N/A 4)    A/R & A/P agings     
If applicable       Yes      No      N/A 5)    10-K and 10-Q Filings      If
applicable       Yes      No      N/A 6)    IP Report      If applicable      
Yes      No      N/A 7)    Total amount of Borrower’s cash and cash equivalents
        $                                  8)    Total amount of Borrower’s cash
and cash equivalents maintained with Lender(s) as specified in Agreement.     
If applicable    $                        Yes      No      N/A    Deposit and
Securities Accounts          (Please list all accounts; attach separate sheet if
additional space needed)

 

    

Bank

    

Account Number

  

New Account?

    

Acct Control
Agmt in place?

1)            Yes      No      Yes      No 2)            Yes      No      Yes
     No 3)            Yes      No      Yes      No 4)            Yes      No
     Yes      No 5)            Yes      No      Yes      No 6)            Yes
     No      Yes      No

 

    Other Matters       

Have there been any changes in management?

   Yes      No                

Have there been any transfers/sales/disposals/retirement of Collateral or IP?

   Yes      No                

Have there been any new or pending claims or causes of action against Borrower?

   Yes      No              

 

  Exceptions     

Please explain any exceptions with respect to the certification above: (If no

exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

  

 

    

 

    

 

    

 

 

43



--------------------------------------------------------------------------------

 

  

 

  

LENDERS USE

ONLY

        SIGNATURE    DATE                     Received by:   

             

     Verified by:   

             

 

                 TITLE       Date:   

             

     Date:   

             

                       Compliance Status      Yes    No



--------------------------------------------------------------------------------

EXHIBIT D

SECURED PROMISSORY NOTE

 

$15,000,000.00    Dated:                          , 2010

FOR VALUE RECEIVED, the undersigned, MEDICINOVA, INC., a Delaware corporation,
with offices located at 4350 La Jolla Village Drive, Suite 950, San Diego,
California 92122 (“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD
FINANCE CORPORATION (“Lender”) the principal amount of FIFTEEN MILLION DOLLARS
($15,000,000.00) or such lesser amount as shall equal the outstanding principal
balance of the Term Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of Term Loan, at the rates and in accordance
with the terms of the Loan and Security Agreement dated                     ,
2010 by and among Borrower, Avigen, Inc., Oxford Finance Corporation, as
Collateral Agent and as a Lender, and the Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”). If not sooner paid, the entire principal amount and
all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term Loan is made to Borrower under this Secured Promissory Note (this
“Note”) to the first Payment Date (“Interim Interest”) on the first Payment
Date.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lenders to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: MEDICINOVA, INC.

By

 

 

Name:

 

 

Title:

 

 